In a negligence action to recover damages for personal injuries, etc., defendant appeals from (1) so much of an order of the Supreme Court, Nassau County, dated March 19, 1976, as denied the branch of his motion which sought a change of venue and (2) a further order of the same court, dated April 29, 1976, which denied his motion for reargument. Appeal from the order dated April 29, 1976 dismissed. No appeal lies from an order which denies a motion for reargument. Order dated March 19, 1976 reversed insofar as appealed from, the branch of the motion seeking a change of venue granted, and venue is changed from Nassau County to Rockland County. Defendant-appellant is awarded one bill of $50 costs and disbursements to cover both appeals. Where, as here, all other relevant factors are basically equal, the proper venue in a transitory action is the county in which the cause of action arose (see Slavin v Whispell, 5 AD2d 296). Rockland County is where this transitory action arose. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.